EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The claims 3, 7, and 10-20 are now canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kurtz et. al. (PUB No. US 2020/0102874 A1), which is considered the closest prior art of record, Kurtz teaches having two heaters within the exhaust system and to operate the catalyst heater and the heater of the burner based on the fuel level threshold and the battery threshold. However Kurtz does not teach to “determine one of that the characteristic of the battery is above the first predefined threshold but below a second predefined threshold, or that the characteristic of the battery is above the second predefined threshold;  based on the determination that the characteristic of the battery is above the first predefined threshold but below the second predefined threshold, control the temperature regarding the exhaust aftertreatment system using the first heater; and based on the determination that the characteristic of the battery is above the second predefined threshold, control the temperature regarding the exhaust aftertreatment system using the first heater and the second heater simultaneously.” as 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/24/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 10-20 directed to inventions non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        December 21, 2021